Order (1) annulling determinations made by appellants, constituting the Temporary City Housing Rent Commission of the City of Mew York, which denied respondents’ application for a certificate permitting an Sviction from dwelling premises; and (2) directing appellants to issue such certificate, reversed on the law and the facts, without costs, and the petition dismissed, without costs. During the time that the accredited tenant was recognized as such by respondents, the present occupants of the apartment were part of the family unit of the tenant, and were entitled to possession, use and occupancy of the apartment. In our opinion, the fact that the accredited tenant had moved from the apartment, leaving the remainder of the family unit in possession, did not render the latter the less entitled to such possession, use and occupancy. Mo immediate compelling necessity on the part of the landlords for possession of the apartment has been shown. Even if the situation warranted a finding that the present occupants are undertenants, as claimed by respondents, and not tenants, as found by appellants, it has not been shown that, by reason of such claimed status of the occupants, the respondents are entitled to a certificate. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.